Lincoln National Corporation 150 N. Radnor-Chester Road Radnor, PA19087 phone 484-583-1430 November 12, 2013 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re:Lincoln National Corporation Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 1, 2013 File No. 001-06028 Dear Mr. Rosenberg: This letter is in response to your letter of November 4, 2013 concerning Lincoln National Corporation’s (“LNC” or the “Company”) Form 10-K for the year ended December 31, 2012.We are in the process of responding to your comments, but are requesting an extension of 10 business days, until December 4, 2013 to respond.Thank you for your consideration of our request. Sincerely, /s/ Douglas N. Miller Senior Vice President and Chief Accounting Officer cc:Randal J. Freitag, Executive Vice President and Chief Financial Officer
